DETAILED ACTION
This action is made in response to the communication filed on May 1, 2019.  This action is made non-final.
Claims 1-11 are pending. Claims 1, 10, and 11 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “a switching unit that switches" and “a receiver that receives” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” and “receiver” coupled with functional language “switches”, and “receives”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1 and 10, the claims are rejected under 35 USC 112, 2nd paragraph, for failing to clearly link or associate the disclosed structure, material, or acts to the function recited in the claim limitation, thereby invoking 35 USC 112, 6th paragraph.  The claim limitation “a switching unit that switches” and “a receiver that receives” uses the phrase “means for” or “step for” or a generic placeholder coupled 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
Dependent claims 2-9 fail to resolve the 112 deficiency of their parent claim and are similarly rejected.


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USPPN: 2016/0041713; hereinafter Kim).
As to claim 1, Kim teaches An information processing apparatus (e.g., see Title comprising: 
a switching unit that switches the entirety of a displayed image to another image when the content of a user instruction to shift the entirety of the displayed image satisfies a predetermined switching standard, a display position of the displayed image not being fixed (e.g., see Figs. 2-9, [0026], [0042]-[0043] teaching a display unit that changes the entirety of the displayed image to another image when the content of a user instruction satisfies a predetermined switching standard, wherein the display position of the displayed image is not fixed); and 
a receiver that receives setting of the switching standard (e.g., see Figs. 1-9, [0028] teaching a unit for storing the preset conditions for switching the display).  

As to claim 10, the claim is directed to an information processing system implementing the apparatus of claim 1 and further recites a display that display an image on a display surface (e.g., see Fig.1 of Kim teaching a display) and is similarly rejected.

As to claim 11, the claim is directed to a non-transitory computer readable medium of the apparatus of claim 1 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied above, and in further view of Park et al. (USPPN: 2013/0036386; hereinafter Park).
As to claim 2, the rejection of claim 1 is incorporated.  While Kim teaches a predetermined condition includes whether a drag signal passes a preset position, Kim wherein the switching standard concerns a condition that a specific portion of an image displayed on a display surface crosses over a boundary in a predetermined direction, the boundary being set on the display surface 
However, in the same field of endeavor of graphical user interfaces, Park teaches wherein the switching standard concerns a condition that a specific portion of an image displayed on a display surface crosses over a boundary in a predetermined direction, the boundary being set on the display surface (e.g., see Figs. 11-15, 19 wherein a user can select an image such that when the selected image crosses over a boundary in a predetermined direction, the display is updated to another image, wherein the boundary is set on the display surface). Accordingly, it would have been obvious to modify Kim in view of Park to permit a user to select an image upon which an action occurs to permit a user to easily identify important content thus creating a more user-friendly interface (e.g., see [0011] of Park).

As to claim 3, the rejection of claim 2 is incorporated.  Kim-Park further teach wherein the specific portion on the display surface and the predetermined direction are determined based on one or a plurality of the boundaries set on the display surface (e.g., see [0054], [0063] of Kim wherein the drag direction is based on a boundary of the display surface.  See also Figs. 11-13 of Park wherein the specific portion is based on the boundary of the display surface).  

As to claim 4, the rejection of claim 2 is incorporated.  Kim-Park further teach wherein, if a plurality of the boundaries are set on the display surface, when a specific portion of an image - 75 -displayed at a certain position with respect to one boundary has shifted to another boundary, the entirety of the image displayed on the display surface is switched to another image (e.g., see Figs. 4-6, [0054], [0057] of Kim teaching a plurality of boundaries set on the display, such that when a portion of an image is displayed at a certain position with respect to one boundary has switched to another boundary, the entirety of the image is also switched.  See also Figs. 11-13 of Park teaching specific portion of an image crossing a boundary).  

As to claim 6, the rejection of claim 2 is incorporated.  Kim further teaches wherein the boundary is set in each of a plurality of regions of the display surface (e.g., see Figs. 6, 8 wherein the boundary is set in a plurality of regions of the display).  

As to claim 7, the rejection of claim 6 is incorporated.  Kim further teaches wherein positions of the boundaries set in the plurality of regions are different from each other (e.g., see Figs. 6, 8 wherein the boundaries are different from one another).  

As to claim 8, the rejection of claim 2 is incorporated.  Kim-Park further teach wherein the boundary is set for each image to be switched (e.g., see Figs. 6, 8, [0026] of Kim wherein the boundary is set as the edge of the screen.  See also Figs. 11-13 wherein the boundary is set at the edge of the screen).  

As to claim 9, the rejection of claim 1 is incorporated.  Kim further teaches wherein, if a display surface has a pair of end - 76 -portions, the entirety of an image currently displayed on the display surface is switched to another image on condition that a portion of the image displayed at one end portion is shifted to the other end portion (e.g., see Figs. 4-6, [0054], [0057] of Kim wherein the display has a pair of end portions such that the entirety of an image currently displayed is switched to another image when a portion of the image displayed at one end is shifted to the other end).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Park, as applied above, and in further view of Haapsaari et al (USPPN: 2010/0205563; hereinafter Haapsaari).
As to claim 5, the rejection of claim 2 is incorporated.  Kim-Park fail to teach wherein, if a plurality of the boundaries are set on the display surface, cyclic shifting and switching of the entirety of an image displayed in a region sandwiched between a pair of boundaries is controlled.  
However, in the same field of endeavor of graphical user interfaces, Haapsaari teaches wherein, if a plurality of the boundaries are set on the display surface, cyclic shifting and switching of the entirety of an image displayed in a region sandwiched between a pair of boundaries is controlled (e.g., see Fig. 13, [0028] illustrating a cyclic shifting and switching of the entirety of an image displayed in a region sandwiched between a pair of boundaries).  Accordingly, it would have been obvious to modify Kim-Park in view of Haapsaari to easily view a plurality of items when the number of items are doo many to show on the screen at once (e.g., see [0004] of Haapsaari).



It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 

/Stella Higgs/Primary Examiner, Art Unit 2179